Case 1:20-cv-06083-PKC-CLP Document 1 Filed 12/14/20 Page 1 of 5 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
 CARINE M. VOLNY,                                                Docket No.: 1:20-cv-6083

                            Plaintiff,                              NOTICE OF REMOVAL

             -against-

 GRM TRANSPORT LIMITED LIABILITY
 COMPANY and R. GYOKHAN MUSTAFA

                             Defendants.
--------------------------------------------- ------------------X

TO:     UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK

        Defendants, GRM Transport Limited Liability Company and Gyokhan R. Mustafa s/h/a R.

Gyokhan Mustafa, by and through their attorneys, Kerley, Walsh, Matera & Cinquemani, P.C.,

state as follows:

        1.        Upon information and belief, Plaintiff, Carine M. Volny, commenced this personal

injury action by filing a Summons and Complaint on or about November 24, 2020 (the “Summons

and Complaint”) in the Supreme Court of the State of New York, County of Kings, styled Carine

M. Volny v. GRM Transport Limited Liability Company, et al., and bearing Index No.

523531/2020. Annexed hereto as Exhibit “A” is a true and accurate copy of the Summons and

Complaint.

        2.        Pursuant to the provisions of 28 U.S.C. §§ 1332(a) and 1441 et seq., Defendants

hereby remove this action to the United States District Court for the Eastern District of New York,

which is the judicial district in which the action is pending.
Case 1:20-cv-06083-PKC-CLP Document 1 Filed 12/14/20 Page 2 of 5 PageID #: 2




                                  NATURE OF THE ACTION

       3.      Plaintiff, a resident of Kings County, New York, alleges that on June 3, 2019, a

vehicle which she was operating came into contact with a vehicle owned and operated by the

Defendants. Plaintiff further alleges that the contact of the two vehicle was the result of negligence

of the Defendants without any fault of negligence on the part of Plaintiff, and that as a result of

said negligence, Plaintiff was caused to suffer serious physical injury as defined under Insurance

Law Section 5102(d).

       4.      The Plaintiff is a resident of the State of New York.

       5.      Defendant Gyokhan R. Mustafa s/h/a R. Gyokhan Mustafa is now, and at the time

of the commencement of the State action, a resident and citizen of the State of New Jersey.

       6.      Defendant GRM Transport Limited Liability Company, is now, and at the time of

the commencement of the State action, a Limited Liability Company registered in State of New

Jersey, with its principal place of business located in the State of New Jersey. It does not maintain

any offices in the State of New York.

       7.      Defendant Gyokhan R. Mustafa s/h/a R. Gyokhan Mustafa is the sole member of

Defendant GRM Transport Limited Liability Company. At the time of the commencement of the

State action, and presently, Defendant GRM Transport Limited Liability Company did and does

not have any other members. Before the commencement of the State action, Defendant GRM

Transport Limited Liability Company had one additional member, Kevin Costner, who was also a

resident and citizen of the State of New Jersey. As such, Defendant GRM Transport Limited

Liability Company is a citizen of the State of New Jersey.

       8.      Upon information and belief, plaintiff seeks monetary damages in excess of

$75,000.00.
Case 1:20-cv-06083-PKC-CLP Document 1 Filed 12/14/20 Page 3 of 5 PageID #: 3




                                 IDENTITY OF THE PARTIES

        9.      According to the Complaint, plaintiff is a resident of the County of Kings, City and

State of New York. See Exhibit “A”.

        10.     Defendants are residents and citizens of the State of New Jersey.

                                AMOUNT IN CONTROVERSY

        11.     Based upon Plaintiff’s Complaint and a telephone conversation with Plaintiff’s

counsel on December 11, 2020, Defendants have a good faith basis to believe that the damages

sought exceed $75,000.00. If plaintiff stipulates that the amount in controversy is less than

$75,000.00, Defendants will consent to a remand to State Court.

                              TIMELINESS OF THE REMOVAL

        12.     Plaintiff filed her Summons and Complaint on or about November 24, 2020.

        13.     This Notice of Removal is timely filed with this Court within thirty (30) days of the

Plaintiff filing the Complaint. 28 U.S.C. § 1446(b)(1). See also, Romulus v. CVS Pharm., Inc.,

770 F.3d 67, 72, 2014 U.S. App. LEXIS 20548, 23 Wage & Hour Cas. 2d (BNA) 1190 (1st Cir.

Mass. 2014) (Section 1446(b)’s thirty-day clocks are triggered when the plaintiff’s complaint or

subsequent paper provides defendant with sufficient information to easily determine that a matter

is removable. The defendant has no duty to investigate or to supply facts outside of those provided

by the plaintiff.).

                                     PLEA FOR REMOVAL

        14.     The grounds for removal are diversity of citizenship of the parties and an amount

in controversy exceeding the sum specified in 28 U.S.C. § 1332.

        15.     None of the impediments to removal under 28 U.S.C. § 1445 are present in this

action. This Notice of Removal is filed with the Court within thirty (30) days after Plaintiff filed
Case 1:20-cv-06083-PKC-CLP Document 1 Filed 12/14/20 Page 4 of 5 PageID #: 4




her Summons and Complaint pursuant to 28 U.S.C. § 1332. As such, defendants request that this

matter be removed to the United States District Court for the Eastern District of New York in

Brooklyn, New York.

                                  NON-WAIVER OF RIGHTS

       16.       By filing a Notice of Removal in this matter, Defendants do not waive their rights

to object to sufficiency of service of process or lack of personal jurisdiction, and it specifically

reserves the right to assert those any other defenses and/or objections to which they may be entitled

as a matter of law or equity.

                                WRITTEN NOTICE OF REMOVAL

       17.       Notice of this filing is being served on plaintiff’s counsel in accordance with 28

U.S.C. § 1446(d), simultaneous with the filing of this pleading.

       18.       Promptly after filing this Notice of Removal, a true copy will be filed with the

Supreme Court of the State of New York, Kings County, in accordance with 28 U.S.C. § 1446(d).

                  PLEADINGS, PROCESS AND ORDERS SERVED UPON
                 DEFENDANTS IN THE STATE COURT ACTION TO DATE

       19.       All state court papers served on and by party at the time of removal are annexed

hereto as follows: Exhibit “A” Plaintiff’s Summons and Complaint.

       WHEREFORE, Defendants GRM TRANSPORT LIMITED LIABILITY COMPANY

and GYOKHAN R. MUSTAFA s/h/a R. GYOKHAN MUSTAFA, respectfully request that the

instant action be removed to this Court from the Supreme Court of the State of New York, County

of Kings; that this Court accept jurisdiction of this action; and that this action be placed on the

docket of this Court for all further proceedings, as though this action had been originally instituted

in this Court.
Case 1:20-cv-06083-PKC-CLP Document 1 Filed 12/14/20 Page 5 of 5 PageID #: 5




       PLEASE TAKE FURTHER NOTICE THAT defendants GRM TRANSPORT LIMITED

LIABILITY COMPANY and GYOKHAN R. MUSTAFA s/h/a R. GYOKHAN MUSTAFA

respectfully request a trial by jury of this action pursuant to Fed. R. Civ. P. 38(b).

Dated: Mountainside, New Jersey
       December 14, 2020
                                                       KERLEY, WALSH, MATERA &
                                                       CINQUEMANI, P.C.



                                               By:
                                                       JOHAN A. OBREGON (JO1348)
                                                       Attorneys for Defendants
                                                       GRM TRANSPORT LLC and
                                                       GYOKHAN R. MUSTAFA s/h/a
                                                       R. GYOKHAN MUSTAFA
                                                       2174 Jackson Avenue
                                                       Seaford, New York 11783
                                                       (516) 409-6200
                                                       JObregon@kerleywalsh.com
                                                       File No. 24665

                                               -and (please send correspondence to N.J. office)

                                                       NEW JERSEY OFFICE
                                                       Johan A. Obregon, Esq.
                                                       KERLEY, WALSH, MATERA &
                                                       CINQUEMANI, P.C.
                                                       200 Sheffield Street, Suite 208
                                                       Mountainside, New Jersey 07092
                                                       (908) 264-7361

To:    Karine Bogoraz, Esq.
       William Lawlor, Esq.
       BOGORAZ LAW GROUP, P.C.
       Attorneys for Plaintiff
       CARINE M. VOLNY
       3820 Nostrand Avenue, Suite 106
       Brooklyn, New York 11235
       (646) 809-1616
       File No.: 19-2654
       Bill@blglegal.com
